In an action brought to recover damages for the personal injuries sustained by the infant plaintiff because of the alleged negligence of defendant Smith, and by the adult plaintiff to recover damages for loss of said infant’s services, judgment in favor of defendant Smith, entered upon the verdict of a jury, reversed on the law and a new trial granted, with costs to the appellants to abide the event. In our opinion the trial justice (1) incorrectly charged the law as to the right of way at the street intersection; (2) erred in his charge as to the conduct of the other operator, McDonald, as to whom such charge contained an intimation to the jury that McDonald was solely responsible for the accident; and (3) erred in refusing to charge, as requested by the plaintiffs, that the locus in quo was an “ intersection ” within the meaning of the statute (Vehicle and Traffic Law, art. I, § 2, subd. 6; McCrossen v. Moorhead, 205 App. Div. 497, 498). Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.